Title: To James Madison from John G. Munn and James D. Brown, 15 June 1815
From: Munn, John G.,Brown, James D.
To: Madison, James


                    
                        
                            Sir
                        
                        Washington City 15th. of June 1815
                    
                    The undersigned beg leave to state to your Excellency that not having been retained on the Rolls of the Army they are under the necesity of appealing to the feelings and Decision of your Excellency for a Remuneration for their Sufferings and Severe Wounds. The undersigned are also under the necessity of stateing that they have been Years in Servic, have never deviated from Duty, and have Faithfully and Willingly performed all the Duties apportaining to their situations; that they have devoted the best Years of their Lives, to the Servic of their Country and are now toomuch Disabled to procure a Livelihood by Manuel Labor; that being deprived the use of Limbs and haveing no other resourses they are reluctantly Compelled to resort to the first Magistrate of the nation, who is considered the General Distributor of Justice as far as in his Power. The undersigned have situations in view, such as Military Store Keepers and Civil appointments under the General Government should their Talants be considered sufficient. The Subscribers are aware of the indelicacy of designating or Choosing situations aggreeable to their own minds, but consider it proper to remind the Executive that several Offices of that Discription in New England may as well be held by Disbanded Officers of the Army as by the present Incumbents. All which—is humbly submitted to your Excellency’s consideration. Respectfully your most Obedient very humble Servants,
                    
                        John G. MunnLiut. 25th. US Infy.J. D. BrownLt. 25 Infty.
                    
                